                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

GARLAND SCHLENKER and
MANDI SCHLENKER                                                                        PLAINTIFFS

v.                                      No. 6:14-CV-06068

SKY TAPP and
GARLAND COUNTY SHERIFF’S OFFICE                                                      DEFENDANTS

                                               ORDER

          On August 19, 2015, a consent judgment (Doc. 72) was entered for Plaintiffs. They

subsequently assigned that judgment to Leads, LLC (Doc. 91-1). Plaintiffs have never moved to

substitute Leads, LLC, as the Plaintiff, and Leads, LLC has not moved to intervene. Thereafter,

Plaintiffs applied for various writs of execution. The writs were issued, and Defendant Sky Tapp

subsequently filed a motion to stay execution. The Court issued an order (Doc. 109) that would

stay execution of those writs upon Defendant Tapp’s payment into the Court’s registry of

$27,000.00. That payment was made on September 10, 2018, and execution of the writs was

stayed.

          Subsequently, Leads, LLC filed a motion for summary judgment under Arkansas Code

Annotated § 16-66-118, which provides that

          Each officer to whom any execution is delivered shall be liable and bound to pay
          the whole amount of money specified in or endorsed on the execution and directed
          to be levied if he or she willfully (1) Neglects or refuses to execute or levy the
          execution according to law; [or] . . . (3) Does not return the execution on or before
          the return day specified therein.

Leads, LLC argues that the Sheriffs of Hot Spring County1 and Garland County each have failed




          1
         Leads, LLC appears not to have served Hot Spring County with this motion, providing
an additional basis for the Court to deny the motion as to the Sheriff of that County.
                                                   1
to execute writs or return the executed writs on or before their return day. Leads, LLC fails to

specifically identify which writs are at issue in this motion, but this failure does not affect the

ruling on the instant motion. The Court ordered a stay of execution for all writs issued. The

Sheriffs cannot execute them because the Court has ordered those Sheriffs not to. Because the

Sheriffs cannot execute the writs, they cannot return the executions. The Court will not punish

state officers for complying with the Court’s own order.

       IT IS THEREFORE ORDERED that the motion for summary judgment (Doc. 123) is

DENIED.

       IT IS SO ORDERED this 10th day of January, 2019.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            CHIEF U.S. DISTRICT JUDGE




                                                2
